WALLIS, J.
Appellant appeals the summary denial of his amended motion for postconviction relief under Florida Rule of Criminal Procedure 3.850, alleging discrepancies between the oral pronouncement and written documentation of his sentence. The trial court unambiguously awarded Appellant credit for “time originally served” during the oral pronouncement. However, ' Appellant’s written sentence does not address the enti*1251tlement to prison credit. The. oral pronouncement controls. Conley v. State, 146 So.3d 1266 (Fla. 5th DCA 2014). We therefore reverse and remand for the trial court to amend the written sentence to include Appellant’s entitlement' to prison credit.
Appellant’s second ground for relief concerns a discrepancy regarding his designation at sentencing. The trial court orally pronounced Appellant as a “violent felony offender of special concern.” The written sentence inaccurately designates Appellant as a “habitual violent felony offender.” We remand for the trial court to correct this error and enter a sentence consistent with the oral pronouncement.
Appellant’s remaining grounds on appeal are without merit.
AFFIRMED in Part; REVERSED in Part; and REMANDED with Instructions.
SAWAYA and COHEN, JJ„ concur.